









REGISTRATION RIGHTS AGREEMENT
by and among
UNIT CORPORATION
and
the Holders party hereto


Dated as of September 9, 2020






--------------------------------------------------------------------------------





REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 9, 2020, by and among Unit Corporation, a Delaware corporation
(the “Company”), the investors signatory hereto (collectively, the “Initial
Holders”), any Permitted Transferee (as defined below) who hereafter becomes a
party to this Agreement as contemplated in Section 7(b) hereof (each such party
who holds Registrable Securities, a “Holder” and, collectively, the “Holders”)
and each RBL Lender (as defined in the Plan) signatory hereto (each, an “RBL
Holder” and collectively, the “RBL Holders”)) receiving shares of common stock
of the Company (the “Common Stock”) pursuant to the Plan (as defined below) in
connection with the Equity Exit Fee (as defined in the Plan).
On May 22, 2020, the Company and certain of its Affiliates (collectively with
the Company, the “Debtors”) filed voluntary petitions with the United States
Bankruptcy Court for the Southern District of Texas, Houston Division (the
“Bankruptcy Court”) initiating cases under chapter 11 of the Bankruptcy Code
(collectively, the “Chapter 11 Cases”). On June 9, 2020, the Debtors filed with
the Bankruptcy Court a Proposed Joint Chapter 11 Plan of Reorganization of the
Debtors. On June 19, 2020, the Debtors filed with the Bankruptcy Court a First
Revised Proposed Joint Chapter 11 Plan of Reorganization (as may be further
amended, supplemented or otherwise modified, the “Plan”).
Pursuant to the Plan, and in connection with the Company’s emergence from the
Chapter 11 Cases as set forth in the Plan (the date of such emergence, the
“Emergence Date”), (i) holders of the Company’s existing 6.625% senior
subordinated notes due 2021 (the “Subordinated Notes”) exchanged their claims
against the Company in respect of such Subordinated Notes for, among other
consideration, shares of Common Stock, (ii) each holder of the Company’s common
stock prior to the Chapter 11 Cases exchanged such Common Stock for Warrants to
purchase an aggregate of 12.5% of the Common Stock and (iii) the RBL Holders
received shares of Common stock in respect of the Equity Exit Fee.
This Agreement is made for the benefit of the Holders. In connection with the
Plan, the Company has agreed to provide the registration rights set forth in
this Agreement.
The parties hereby agree as follows:
Section 1.Definitions.
As used in this Agreement, the following capitalized terms shall have the
following meanings:
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such Person,
whether through the ownership of voting securities by contract or otherwise.
1

--------------------------------------------------------------------------------





“Agreement” has the meaning set forth in the preamble hereof.
“Approved Underwriter” has the meaning set forth in Section 2(g) hereof.
“Bankruptcy Court” has the meaning set forth in the preamble hereof.
“beneficial ownership” and terms of similar import shall be as defined under and
determined pursuant to Rule 13d-3 (or any successor rule then in effect)
promulgated under the Exchange Act, except that in calculating the beneficial
ownership of any Holder, such Holder shall be deemed to have beneficial
ownership of all securities that such Holder has the right to acquire, whether
such right is currently exercisable or is exercisable upon the occurrence of a
subsequent event or the passage of time.
“Business Day” means any day other than a Saturday, Sunday or U.S. federal
holiday or a day on which banking institutions located in New York, New York are
authorized or required by law to be closed. If the time to perform any action
hereunder falls on a day that is not a Business Day, such time will be extended
to the next Business Day.
“Chapter 11 Cases” has the meaning set forth in the preamble hereof.
“Closing Price” means the closing price of a share of Common Stock as reported
on the principal national securities exchange on which the shares of Common
Stock are listed or admitted for trading or, if no such closing price on such
date is reported, the average of the closing bid and asked prices on such date,
as so reported; or (ii) if not then listed or admitted to trading on any
securities exchange but it is designated as a national market system security by
the National Association of Securities Dealers, Inc., the last trading price of
a share of Common Stock on such date; or (iii) if the Common Stock is not so
designated, the average of the reported closing bid and asked prices of a share
of Common Stock on such date as shown by the National Market System of the
National Association of Securities Dealers, Inc. Automated Quotations System and
reported by any member firm of the New York Stock Exchange selected by the
Company; or (iv) if not so reported and shown by the National Market System of
the National Association of Securities Dealers, Inc. Automated Quotations
System, the average of the reported closing bid and asked prices of a share of
Common Stock on such date in the over-the-counter market or comparable system as
shown by a system of automated dissemination of quotations of securities prices
then in common use comparable to the National Association of Securities Dealers,
Inc. Automated Quotations System.
“Commission” means the Securities and Exchange Commission.
“Common Stock” has the meaning set forth in the preamble hereof.
“Company” has the meaning set forth in the preamble hereof.
“Company Underwriter” has the meaning set forth in Section 3(a) hereof.
“controlling person” has the meaning set forth in Section 6(a) hereof.
“Debtors” has the meaning set forth in the preamble hereof.
2

--------------------------------------------------------------------------------



“Demand Registration” has the meaning set forth in Section 2(a)(i) hereof.
“Effective Date” has the meaning set forth in Section 2(h) hereof.
“Emergence Date” has the meaning set forth in the preamble hereof.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“FINRA” means the Financial Industry Regulatory Authority, Inc.
“Holder” has the meaning set forth in the preamble hereof.
“Incidental Registration” has the meaning set forth in Section 3(a) hereof.
“Indemnified Holder” has the meaning set forth in Section 6(a) hereof.
“Initial Holders” has the meaning set forth in the preamble hereof.
“Initiating Holders” has the meaning set forth in Section 2(a)(i) hereof.
“Permitted Transferee” means any transferee of Registrable Securities from a
Holder in a transaction not involving a public offering to whom rights under
this Agreement are assigned in accordance with Section 7(b) hereof.
“Person” means an individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
“Plan” has the meaning set forth in the preamble hereof.
“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.
“RBL Holder” has the meaning set forth in the preamble hereof.
“Registrable Securities” means, with respect to any Holder, (i) any shares of
Common Stock and Warrants owned by such Holder or any of its Affiliates
immediately following the consummation of the Plan, (ii) any shares of Common
Stock issuable upon exercise or conversion of the Warrants owned by such Holder
or any of its Affiliates immediately following the consummation of the Plan and
(iii) any shares of Common Stock or Warrants (and any shares of Common Stock
issuable thereunder) acquired by such Holder or any of its Affiliates after the
date hereof. Registrable Securities include any shares of capital stock,
warrants or other securities of the Company issued as a dividend or other
distribution with respect to or in exchange for or in replacement of Registrable
Securities. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when: (a) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred or
otherwise


3

--------------------------------------------------------------------------------



disposed of in accordance with such Registration Statement; (b) such securities
shall have ceased to be outstanding; (c) such securities have been disposed of
pursuant to Rule 144 promulgated under the Securities Act (or any successor
provision); or (d) with respect to any Holder, such Holder and its Affiliates
beneficially own less than 5% of the outstanding Common Stock. Common Stock
received by the RBL Holders signatory hereto in connection with the Equity Exit
Fee shall be “Registrable Securities” for purposes of the piggy-back and
incidental registration rights provided to holders of Registrable Securities
pursuant to Section 2(c) and Section 3 hereof.
“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act for a public offering
and sale of Registrable Securities (other than a registration statement on Form
S-4 or Form S-8 (or any successor or substantially similar form), or in
connection with (i) an employee stock option, stock purchase or compensation
plan or securities issued or issuable pursuant to any such plan or (ii) a
dividend reinvestment plan).
“Required Percentage of Registrable Securities” has the meaning set forth in
Section 2(a)(iv) hereof.
“Restricted Period” means, with respect to an underwritten offering, the period
from the earlier of (i) the date of the pricing of such offering or (ii) the
filing of a preliminary Prospectus or Prospectus supplement immediately prior to
the commencement of marketing efforts by the Approved Underwriter until (and
including) the date that is 90 calendar days following the date of the final
Prospectus or Prospectus supplement, as applicable, for such offering.
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
“Securities Act” means the Securities Act of 1933, as amended.
“Shelf Registration Statement” has the meaning set forth in Section 2(a)(ii)
hereof.
“Shelf Registration” has the meaning set forth in Section 2(a)(ii) hereof.
“Shelf Takedown” has the meaning set forth in Section 2(a)(ii) hereof.
“Specified Period” means with regard to the period after the effective date of a
Registration Statement for an offering of Common Stock, 180 days.
“Suspension Notice” has the meaning set forth in Section 4(b)(ii) hereof.
“Valid Business Reason” has the meaning set forth in Section 2(b) hereof.
“Warrants” means the Company’s warrants governed by the Warrant Agreements dated
as of the date hereof between the Company and American Stock Transfer & Trust
4

--------------------------------------------------------------------------------



Company, LLC, a New York limited liability trust company, as warrant agent, each
as may be amended, supplemented or otherwise modified from time to time.
Section 2.Demand Registration.
(a)Request for Demand Registration
(i)At any time and from time to time, any of the Initial Holders (the
“Initiating Holders”) may make a written request to the Company to register, and
the Company shall register, under the Securities Act (other than pursuant to a
Registration Statement on Form S-4 or S-8, or with respect to shares issued in
an acquisition or any debt securities), in accordance with the terms of this
Agreement (a “Demand Registration”), the number of Registrable Securities stated
in such request; provided, however, that the Company shall not be obligated to
effect (i) more than five (5) such Demand Registrations, (ii) a Demand
Registration if the Initiating Holders propose to sell Registrable Securities in
such Demand Registration at an anticipated aggregate offering price (calculated
based upon the Market Price of the Registrable Securities on the date on which
the Company receives the written request for such Demand Registration) to the
public of less than $10,000,000 unless such Demand Registration includes all of
the then-outstanding Registrable Securities or is a Shelf Registration (as
defined below) or (iii) any such Demand Registration within the Specified Period
(or such shorter period as the Company may determine in its sole discretion)
after the effective date of any other Registration Statement of the Company
(other than a Registration Statement on Form S-4 or S-8, or with respect to
shares issued in an acquisition or any debt securities).
(ii)The Initiating Holders shall have the right in any Demand Registration to
request registration under the Securities Act of all or any portion of their
Registrable Securities for an offering on a delayed or continuous basis pursuant
to Rule 415 under the Securities Act or any successor rule thereto (a “Shelf
Registration”). After the effectiveness of any Registration Statement relating
to a Shelf Registration (a “Shelf Registration Statement”), the Initiating
Holder may request in writing that the Company file one or more prospectus
supplements or post-effective amendments to a Shelf Registration Statement to
effect an offering of Registrable Securities registered under such Shelf
Registration Statement (a “Shelf Takedown”).
(iii)Each request for a Demand Registration or Shelf Takedown by the Initiating
Holders shall state the type and amount of the Registrable Securities proposed
to be offered and the intended method of disposition thereof.
(iv)Notwithstanding anything in this Agreement to the contrary, unless (x) a
determination shall have been made in accordance with the Plan that the Company
shall continue to be a reporting issuer under the Exchange Act, (y) the Company
shall have registered for sale under an effective registration statement shares
of Common Stock or (z) after January 1, 2020, the Company shall have filed a
registration statement for its Common Stock under the Exchange Act and such
registration statement shall have become effective, no demand rights may be
exercised under this Section 2(a) except with the consent of the holders of the
Required Percentage of Registrable Securities.
5

--------------------------------------------------------------------------------



“Required Percentage of Registrable Securities” means, at any relevant time, 51%
of the Common Stock actually outstanding and comprising Registrable Securities
held by Holders.
(b)Deferral. If the board of directors of the Company, in its good faith
judgment, reasonably determines that any registration of Registrable Securities
under this Section 2 should not be made or continued because it would materially
interfere with any material or potentially material financing, acquisition,
corporate reorganization or merger or other transaction involving the Company,
including negotiations related thereto, or require the Company to disclose any
material nonpublic information which would reasonably be likely to be
detrimental to the Company or otherwise make it undesirable for the Company to
complete a Demand Registration at that time (a “Valid Business Reason”), (x) the
Company may postpone filing a Registration Statement (but not the preparation of
the Registration Statement) relating to a Demand Registration until such Valid
Business Reason no longer exists, but in no event for more than sixty (60) days
after the date when the Demand Registration was requested or, if later, after
the occurrence of the Valid Business Reason and (y) in case a Registration
Statement has been filed relating to a Demand Registration, the Company may
postpone amending or supplementing such Registration Statement until such Valid
Business Reason no longer exists. The Company shall give written notice to all
Initial Holders of its determination to postpone filing, amending or
supplementing a Registration Statement and of the fact that the Valid Business
Reason for such postponement no longer exists, in each case, promptly after the
occurrence thereof (which notice shall notify each Holder only of the occurrence
of such an event or the fact that it no longer exists and shall provide no
additional information regarding such event to the extent such information would
constitute material nonpublic information). Notwithstanding anything to the
contrary contained herein, the Company may not postpone a filing, amendment or
supplement under Section 2(a) due to a Valid Business reason for more than
ninety (90) days in the aggregate in any twelve month period.
(c)Incidental or “Piggy-Back” Rights with Respect to a Demand Registration. Any
Initial Holder which has not requested a registration under Section 2(a) hereof
and any RBL Holder may, pursuant to this Section 2(c), offer its Registrable
Securities under any Demand Registration and any Initial Holder whose
Registrable Securities are included in a Shelf Registration Statement may
include its Registrable Securities in a Shelf Takedown. The Company may also
offer its Common Stock under any Demand Registration, subject to the priority
provision described below. The Company shall (i) as promptly as practicable, but
in any event within twenty (20) days after receiving a request for a Demand
Registration, give written notice thereof to all of the eligible Initial Holders
(other than the Initiating Holders) and all RBL Holders, which notice shall
specify the type and number of Registrable Securities subject to the request for
Demand Registration or Shelf Takedown, the names of the Initiating Holders and
the intended method of disposition of such Registrable Securities, and (ii)
subject to Section 2(f) hereof, include in the Registration Statement filed
pursuant to the Demand Registration or Shelf Takedown all of the Registrable
Securities held by such Initial Holders and RBL Holders from whom the Company
has received a written request for inclusion therein within five (5) days of the
date on which the Company sent the written notice referred to in clause (i)
above. Each such request by such Initial Holders or any RBL Holder shall specify
the type and number of Registrable Securities proposed to be registered.
6

--------------------------------------------------------------------------------



The failure of any Initial Holder or RBL Holder to respond within such period
referred to in clause (ii) above shall be deemed to be a waiver of such Initial
Holder’s or such RBL Holder’s rights, as applicable, under this Section 2(c)
with respect to such Demand Registration or Shelf Takedown. Any Initial Holder
and any RBL Holder may waive its rights under this Section 2(c) by giving
written notice to the Company.
(d)Effective Demand Registration. Subject to Section 2(a) and Section 2(b), the
Company shall use commercially reasonable efforts to file a Registration
Statement relating to the Demand Registration and to cause such Registration
Statement to become effective as promptly as practicable but in no event with
respect to such filing later than ninety (90) days after it receives a request
under Section 2(a) hereof (subject to postponement or blackout pursuant to a
Valid Business Reason) and to remain continuously effective (subject to
postponement or blackout pursuant to a Valid Business Reason), and not subject
to any stop order, injunction or similar order or requirement of the Commission
for the lesser of (i) the period during which all Registrable Securities
registered in the Demand Registration are sold or (ii) two hundred seventy (270)
days (or in the case of a Shelf Registration Statement, three (3) years);
provided, however, that in the event of any stop order, injunction or other
similar order or requirement of the Commission relating to any Shelf
Registration Statement, if any Registrable Securities covered by such Shelf
Registration Statement remain unsold, the period during which such Shelf
Registration Statement shall be required to remain effective will be extended by
the number of days during which such stop order, injunction or similar order or
requirement is in effect; provided further, however, that if any Shelf
Registration Statement was initially declared effective on Form S-3 and, prior
to the date determined pursuant to this Section 2(d) the Company becomes
ineligible to use Form S-3, the period during which such Shelf Registration
Statement shall be required to remain effective will be extended by the number
of days during which the Company did not have an effective Registration
Statement covering such unsold Registrable Securities initially registered on
such Shelf Registration Statement. The Company shall file any prospectus
supplement or amendment to a Shelf Registration Statement to effect any
requested Shelf Takedown as promptly as practicable and, in the case of a
post-effective amendment, use its commercially reasonable effects to cause the
Shelf Registration Statement to become effective as promptly as practicable.
(e)Expenses. Except as provided in Section 2(a)(iv) and 2(h) hereof, the Company
shall pay all registration expenses contemplated by Section 5 hereof in
connection with a Demand Registration (and, if applicable, any related Shelf
Takedown), whether or not such Demand Registration becomes effective.
(f)Underwriting Procedures. If the Initiating Holders so elect, the Company
shall use commercially reasonable efforts to cause the offering made pursuant to
such Demand Registration or any Shelf Takedown pursuant to this Section 2 to be
in the form of a firm commitment underwritten offering; provided, however, that
the Company shall not be obligated to effect more than five (5) such
underwritten offerings. The managing underwriter or underwriters selected for
such offering shall be the Approved Underwriter selected in accordance with
Section 2(g) hereof. In connection with any Demand Registration or Shelf
Takedown under this Section 2 involving an underwritten offering, none of the
Registrable Securities held by any Initial Holder making a request for inclusion
of such Registrable Securities pursuant to Section 2(a) or 2(c) hereof shall be
included in such underwritten offering unless such Initial
7

--------------------------------------------------------------------------------



Holder (i) accepts the terms of the offering as agreed upon by the Company, the
Initiating Holders and the Approved Underwriter (including, without limitation,
offering price, underwriting commissions or discounts and lockup agreement
terms), and then only in such quantity as set forth below and (ii) completes and
executes all reasonable questionnaires, powers of attorney, indemnities,
underwriting agreements, lock-up letters and other documents required under the
terms of such underwriting arrangements.
If the Approved Underwriter advises the Company that the aggregate amount of
such Registrable Securities requested to be included in such offering is
sufficiently large to have a material adverse effect on the distribution or
sales price of the Registrable Securities in such offering, then the Company
shall include in such Demand Registration or Shelf Takedown, to the extent of
the amount that the Approved Underwriter believes may be sold in an orderly
manner at a price that is acceptable to the Initiating Holders without causing
such material adverse effect, all of the Registrable Securities of the
Initiating Holders requested to be registered pursuant to such Demand
Registration or Shelf Takedown; if the Approved Underwriter determines that
additional securities may be included in such offering after including all of
the Registrable Securities of the Initiating Holders requested to be included in
such Demand Registration or Shelf Takedown, then the offering may include
additional securities in the following order of priority (i) first, such number
of Registrable Securities of the Initial Holders (other than the Initiating
Holders) and RBL Holders participating in the offering under Section 2(c)
hereof, which Registrable Securities shall be allocated pro rata among such
Initial Holders and RBL Holders participating in the offering, based on the
number of Registrable Securities held by each such Initial Holder and RBL
Holder, (ii) second, to the extent any additional securities may be included in
such offering after giving effect to clause (i), any other securities of the
Company requested by holders thereof to be included in such registration or
Shelf Takedown, pro rata among such other holders based on the number of
securities held by each such holder, and (iii) third, to the extent any
additional securities may be included in such offering after giving effect to
clauses (i) and (ii), securities offered by the Company for its own account.
(g)Selection of Underwriters. If any Demand Registration or Shelf Takedown of
Registrable Securities is in the form of an underwritten offering, the
Initiating Holders holding a majority of the Registrable Securities requested to
be included in such underwritten offering shall select and obtain one or more
investment banking firms of national reputation to act as the managing
underwriter or underwriters of the offering; provided, however, that such firm
or firms shall, in any case, also be approved by the Company, such approval not
to be unreasonably delayed or withheld. An investment banking firm or firms
selected pursuant to this Section 2(g) shall be referred to as the “Approved
Underwriter” herein.
(h)Withdrawal. The Initiating Holders may, at any time prior to the date on
which a Registration Statement relating to such registration is filed (the
“Effective Date”), revoke their request for the Company to effect the
registration of all or part of such Initiating Holder’s or Initiating Holders’
Registrable Securities by providing a written notice to the Company. If,
pursuant to the preceding sentence, the entire request for a Demand Registration
is revoked, then, at the option of the Initiating Holder or Initiating Holders
who revoke such request, either (i) such Initiating Holder or Initiating Holders
shall reimburse the Company for all of its reasonable and documented
out-of-pocket expenses incurred in the preparation, filing and processing of the
Registration Statement, which out-of-pocket expenses,
8

--------------------------------------------------------------------------------



for the avoidance of doubt, shall not include overhead expenses and which
requested registration shall not count as one of the permitted requests for a
Demand Registration hereunder or (ii) the requested registration that has been
revoked will be deemed to have been effected for purposes of this Section 2.
Section 3.Incidental or “Piggy-Back” Registration
(a)Request for Incidental or “Piggy-Back” Registration. At any time after the
Emergence Date, if the Company proposes to file a Registration Statement with
respect to an offering of Common Stock by the Company for its own account (other
than a Registration Statement on Form S-4 or S-8, or with respect to shares
issued in an acquisition or any debt securities or a registration statement on
Form S-1 or Form S-3 covering solely an employee benefit or dividend
reinvestment plan) or for the account of any stockholder of the Company other
than Initial Holders pursuant to Section 2 hereof, then the Company shall give
written notice of such proposed filing to each of the Initial Holders and RBL
Holders at least ten (10) days before the anticipated filing date, which notice
shall describe the proposed registration and distribution and offer such Initial
Holders and RBL Holders the opportunity to register the number of Registrable
Securities that each such Initial Holder and RBL Holder may request (an
“Incidental Registration”). The Company shall use commercially reasonable
efforts to cause the managing underwriter or underwriters in the case of a
proposed underwritten offering (the “Company Underwriter”) to permit each
Initial Holder or RBL Holder who has requested in writing to participate in the
Incidental Registration pursuant to this Section 3(a) to include the number of
such Initial Holder’s and RBL Holder’s Registrable Securities indicated by such
Initial Holder or RBL Holder in such offering on the same terms and conditions
as the Common Stock of the Company or the account of such other stockholder, as
the case may be, included therein. Any withdrawal of the Registration Statement
by the Company for any reason shall constitute and effect an automatic
withdrawal of any Incidental Registration related thereto. In connection with
any Incidental Registration under this Section 3(a) involving an underwritten
offering, the Company shall not be required to include any Registrable
Securities in such underwritten offering unless the Initial Holders or RBL
Holders thereof accept the terms of the underwritten offering as agreed upon
between the Company, such other stockholders, if any, and the Company
Underwriter (including, without limitation, offering price, underwriting
commissions or discounts and lock-up agreement terms), and then only in such
quantity as set forth below. If the Company Underwriter determines that the
aggregate amount of the securities requested to be included in such offering is
sufficiently large to have a material adverse effect on the distribution or
sales price of the securities in such offering, then the Company shall include
in such Incidental Registration, to the extent of the amount that the Company
Underwriter believes may be sold in an orderly manner at a price that is
acceptable to the Company without causing such material adverse effect, all of
the securities to be offered for the account of the Company, and if the Company
Underwriter determines that additional securities may be included in such
offering after including all of the securities to be offered for the account of
the Company in a Company initiated Incidental Registration or an initiating
stockholder in a stockholder initiated Incidental Registration, then the
offering may include additional securities in the following order of priority,
(i) first, any Registrable Securities to be included in such Incidental
Registration, pro rata among the Initial Holders and RBL Holders based on the
number of Registrable Securities held by each such Initial Holder and RBL
Holder, and (ii) second, to the extent any additional securities may be included
in such offering after giving effect to clause (i), all of the securities to
9

--------------------------------------------------------------------------------



be offered for any other stockholders with comparable contractual registration
rights, pro rata based on the number of securities held by each such other
stockholder. For purposes of clarity and the avoidance of doubt, in the event of
a Company initiated Incidental Registration, the Company shall at all times have
the right (but not the obligation) to include all of its securities before any
other stockholder, including any Initial Holder or RBL Holder, may include any
of its securities. The Company shall have the right to terminate or withdraw any
Incidental Registration prior to effectiveness, whether or not any Initial
Holder or RBL Holder has elected to include Registrable Securities in such
Incidental Registration.
(b)Expenses. The Company shall bear all registration expenses contemplated by
Section 5 hereof in connection with any Incidental Registration pursuant to this
Section 3, whether or not such Incidental Registration becomes effective.
Section 4.Registration Procedures.
(a)In connection with any Registration Statement, any Shelf Takedown and any
Prospectus required by this Agreement to permit the sale or resale of
Registrable Securities, the Company shall:
(i)use commercially reasonable efforts to keep such Registration Statement
continuously effective during the period required by this Agreement and provide
all requisite financial statements for such period; upon the occurrence of any
event that would cause any such Registration Statement or the Prospectus related
thereto therein (A) to contain a material misstatement or omission or (B) not to
be effective and usable for resale of Registrable Securities during the period
required by this Agreement, the Company shall as promptly as reasonably
practicable file an appropriate amendment to such Registration Statement, in the
case of clause (A), correcting any such misstatement or omission, and, if
Commission review is required, shall use commercially reasonable efforts to
cause such amendment to be declared effective and such Registration Statement
and the related Prospectus to become usable for their intended purpose(s) as
soon as practicable thereafter;
(ii)use commercially reasonable efforts to prepare and file with the Commission
such amendments and post-effective amendments, including any prospectus
supplement or post-effective amendments to the Registration Statement as may be
necessary to keep the Registration Statement effective for the time period
required by this Agreement or to effect a Shelf Takedown requested pursuant to
Section 2; cause the Prospectus to be supplemented by any required prospectus
supplement, including any prospectus supplement requested in connection with a
Shelf Takedown under Section 2, and as so supplemented to be filed pursuant to
Rule 424 under the Securities Act, and to comply fully with any applicable
provisions of Rules 424 and 430A under the Securities Act in a timely manner;
and to comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during the
period required by this Agreement in accordance with the intended method or
methods of distribution by the sellers thereof set forth in such Registration
Statement, post-effective amendment or supplement to the Prospectus;
10

--------------------------------------------------------------------------------



(iii)advise each Holder and RBL Holder whose Registrable Securities have been
included in a Registration Statement, (A) when the Prospectus or any prospectus
supplement or post-effective amendment has been filed, and, with respect to such
Registration Statement or any post-effective amendment thereto, when the same
has become effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Registrable Securities for offering or sale in any
jurisdiction, or the initiation of any proceeding for any of the preceding
purposes, (D) of the happening of any event that makes any statement of a
material fact made in the Registration Statement, the Prospectus, any amendment
or supplement thereto or any document incorporated by reference therein untrue,
or that requires the making of any additions to or changes in the Registration
Statement or the Prospectus in order to make the statements therein not
misleading. If at any time the Commission shall issue any stop order suspending
the effectiveness of the Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Registrable Securities
under state securities or blue sky laws, the Company shall use commercially
reasonable efforts to obtain the withdrawal or lifting of such order at the
earliest possible time;
(iv)furnish without charge, upon request, to each selling Holder and RBL Holder
named in a Registration Statement, and each of the underwriter(s), if any,
before filing with the Commission, copies of the Registration Statement or any
Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement to the extent
not then available via the Commission’s EDGAR system, but only to the extent
they expressly relate to any offering to be effected thereunder), which
documents will be subject to the review and comment of such Holders and RBL
Holders and underwriter(s) in connection with such sale, if any, for a period of
at least three (3) Business Days, and the Company will not file any such
Registration Statement or Prospectus or any amendment or supplement to any such
Registration Statement or Prospectus (including all such documents incorporated
by reference, but only to the extent they expressly relate to any offering to be
effected thereunder) to which a Holder of Registrable Securities covered by such
Registration Statement or the underwriter(s), if any, shall reasonably object in
writing within three (3) Business Days after the receipt thereof (such objection
to be deemed timely made upon confirmation of telecopy transmission within such
period). The objection of a Holder, RBL Holder or underwriter, if any, shall be
deemed to be reasonable if such Registration Statement, amendment, Prospectus or
supplement, as applicable, as proposed to be filed, contains a material
misstatement or omission. Notwithstanding the foregoing, the Company shall not
be required to take, or refrain from taking, any actions under this clause (iv)
that are not, in the reasonable opinion of counsel for the Company, in
compliance with applicable law;
11

--------------------------------------------------------------------------------



(v)promptly prior to the filing of any document that is to be incorporated by
reference into a Registration Statement or Prospectus (but only to the extent
such incorporated document expressly relates to any offering to be effected
thereunder) in connection with such registration or sale, if any, provide copies
of such document to each selling Holder and RBL Holder named in the Registration
Statement in connection with such registration or sale, if any, and to the
underwriter(s), if any, make the Company’s representatives available for
discussion of such document and other customary due diligence matters subject to
execution and delivery of customary confidentiality agreements, and include such
information in such document prior to the filing thereof as such selling
Holders, RBL Holders or underwriter(s), if any, reasonably may request to
correct any material misstatement or omission contained therein or omitted
therefrom or in order to comply with the applicable requirements of the
Securities Act or the rules and regulations promulgated thereunder;
(vi)make available at reasonable times for inspection by the selling Holders and
RBL Holders, the underwriter(s), if any, participating in any disposition
pursuant to such Registration Statement and any attorney or accountant retained
by such selling Holders and RBL Holders or any of the underwriter(s), all
financial and other records, pertinent corporate documents and properties of the
Company and cause the Company’s officers, directors and employees to supply all
information reasonably requested by any such Holder, RBL Holder, underwriter,
attorney or accountant in connection with such Registration Statement or any
post-effective amendment thereto subsequent to the filing thereof and prior to
its effectiveness and to participate in meetings with investors to the extent
requested by the underwriter(s), if any; provided that any Holder, RBL Holder,
underwriter or representative of any Holder, RBL Holder or underwriter
requesting or receiving such information shall agree to be bound by reasonable
confidentiality agreements and procedures with respect thereto;
(vii)promptly incorporate in any Registration Statement or Prospectus, pursuant
to a supplement or post-effective amendment if necessary, such information as
such selling Holders, RBL Holders and underwriter(s), if any, may reasonably
request to have included therein to correct any material misstatement or
omission contained therein or omitted therefrom or in order to comply with the
applicable requirements of the Securities Act or the rules and regulations
promulgated thereunder, including, without limitation, information relating to
the “Plan of Distribution” of the Registrable Securities, information with
respect to the number of Registrable Securities being sold to such
underwriter(s), the purchase price being paid therefor and any other terms of
the offering of the Registrable Securities to be sold in such offering; and make
all required filings of such prospectus supplement or post-effective amendment
as soon as practicable after the Company is notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;
(viii)upon request, furnish to each selling Holder and RBL Holder and each of
the underwriter(s), if any, without charge, at least one copy of the
Registration Statement, as first filed with the Commission, and of each
amendment thereto, including financial statements and schedules (without all
documents incorporated by reference therein or exhibits thereto, unless
requested);
12

--------------------------------------------------------------------------------



(ix)upon request, deliver to each selling Holder and RBL Holder and each of the
underwriter(s), if any, without charge, as many copies of the Prospectus
(including each preliminary prospectus) and any amendment or supplement thereto
as such Persons reasonably may request; provided, that if no Registration
Statement is effective or no Prospectus is usable, the Company shall deliver to
each selling Holder and RBL Holder a notice to that effect in response to such
request; the Company hereby consents to the use (in accordance with law and this
Agreement) of the Prospectus and any amendment or supplement thereto by each of
the selling Holders and RBL Holders and each of the underwriter(s), if any, in
connection with the offering and the sale of the Registrable Securities covered
by the Prospectus or any amendment or supplement thereto;
(x)upon the request of such Holder, use commercially reasonable efforts to enter
into such agreements (including an underwriting agreement containing customary
terms), and make such representations and warranties, and take all such other
actions in connection therewith in order to expedite or facilitate the
disposition of the Registrable Securities pursuant to a Registration Statement
contemplated by this Agreement, all to such extent as may be customarily and
reasonably requested by any Holder of Registrable Securities or underwriter in
connection with any sale or resale pursuant to a Registration Statement
contemplated by this Agreement; and whether or not an underwriting agreement is
entered into and whether or not the registration is an underwritten
registration, the Company shall use commercially reasonable efforts to:
(A)Upon the request of any Holder, furnish to each underwriter, if any, in such
substance and scope as they may reasonably request and as are customarily made
by issuers to underwriters in primary underwritten offerings, upon the date of
the effectiveness of the Registration Statement:
(1)an opinion and 10b-5 letter in customary form of counsel for the Company,
covering the matters customarily covered in opinions and 10b-5 letters requested
in similar underwritten offerings and such other matters as such parties may
reasonably request; and
(2)obtain a customary comfort letter, dated the date of effectiveness of the
Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings;
(B)deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with clause (A) above and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company;
(xi)prior to any public offering of Registrable Securities, cooperate with the
selling Holders, the RBL Holders, the underwriter(s), if any, and their
respective counsel in connection with the registration and qualification of the
Registrable Securities
13

--------------------------------------------------------------------------------



under the state securities or blue sky laws of such jurisdictions within the
United States of America as the selling Holders or underwriter(s), if any, may
reasonably request and do such other acts or things reasonably necessary or
advisable to permit the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statement in a manner that is in
compliance with the applicable laws of such jurisdiction, provided that the
Company will not be required to (A) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph (xi), (B) conform its capitalization or the composition of its assets
at the time to the securities or blue sky laws of any such jurisdiction, (C)
subject itself to taxation in any such jurisdiction or (D) consent to general
service of process in any such jurisdiction;
(xii)if any fact or event contemplated by Section 4(a)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Registrable Securities, the Prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein not misleading;
(xiii)cooperate and assist in any filings required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter (including
any “qualified independent underwriter”) that is required to be retained in
accordance with the rules and regulations of FINRA; and
(xiv)otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make generally available to its
security holders, as soon as practicable, a consolidated earnings statement
meeting the requirements of Rule 158 under the Securities Act (which need not be
audited) for the twelve-month period commencing after the effective date of the
Registration Statement.
(b)Restrictions on Holders.
(i)Subject to the provisions of this Section 4(b), following the effectiveness
of a Registration Statement, the Company may direct the Holders and RBL Holders,
in accordance with Section 4(b)(ii), to suspend sales of Registrable Securities
pursuant to such Registration Statement and the use of any Prospectus or
preliminary Prospectus contained therein for such times as the Company
reasonably may determine are necessary and advisable (but in no event, for more
than an aggregate of ninety (90) days in any consecutive twelve-month period
commencing on the date hereof or more than sixty (60) days in any consecutive
ninety (90)-day period, except as a result of a review of any post-effective
amendment by the Commission prior to declaring any post-effective amendment to
the Registration Statement effective, provided that the Company has used its
commercially reasonable efforts to cause such post-effective amendment to be
declared effective), if any of the following events shall occur: (1) the
majority of the Company’s board of directors shall have determined in good faith
that (a) the offer or sale of any Registrable Securities would materially
impede, delay or interfere with any proposed financing, offer or sale of
securities, acquisition, merger, consolidation,
14

--------------------------------------------------------------------------------



business combination, disposition, tender offer, corporate reorganization or
other significant transaction involving the Company, (b) upon the advice of
counsel, the sale of Registrable Securities pursuant to such Registration
Statement would require disclosure of nonpublic material information not
otherwise required to be disclosed under applicable laws and (c) (i) the Company
has a bona fide business purpose for preserving the confidentiality of such
transaction, (ii) disclosure would have a material adverse effect on the Company
or the Company’s ability to consummate such transaction or (iii) the proposed
transaction renders the Company unable to comply with Commission requirements,
in each case under circumstances that would make it impractical or inadvisable
to cause the Registration Statement to become effective or to promptly amend or
supplement the Registration Statement on a post-effective basis, as applicable,
or (2) the majority of the Company’s board of directors shall have determined in
good faith that it is required by law, rule or regulation or
Commission-published release or interpretation to supplement the Registration
Statement or file a post-effective amendment to the Registration Statement in
order to incorporate information into the Registration Statement, including for
the purpose of (a) including in the Registration Statement any prospectus
required under Section 10(a)(3) of the Securities Act, (b) reflecting in the
Prospectus any facts or events arising after the effective date of the
Registration Statement (or of the most recent post-effective amendment) that,
individually or in the aggregate, represents a fundamental change in the
information set forth therein, or (c) including in the Prospectus any material
information with respect to the plan of distribution not disclosed in the
Registration Statement or any material change to such information. Upon the
occurrence of any such suspension, the Company shall use commercially reasonable
efforts to cause the Registration Statement to become effective or to promptly
amend or supplement the Registration Statement on a post-effective basis or to
take such action as is necessary to make resumed use of the Registration
Statement compatible with the Company’s best interests, as applicable, so as to
permit the Holders to resume sales of Registrable Securities as soon as
possible.
(ii)Each Holder and RBL Holder agrees that, upon receipt of the notice referred
to in Section 4(a)(iii)(C), any notice from the Company of the existence of any
fact of the kind described in Section 4(a)(iii)(D) hereof or a notice from the
Company of any of the events set forth in Section 4(b)(i) (in each case, a
“Suspension Notice”), such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to the Registration Statement until (A) such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 4(a)(xii) hereof, or (B) it is advised in writing by the
Company that the use of the Prospectus may be resumed, and has received copies
of any additional or supplemental filings that are incorporated by reference in
the Prospectus. Each Holder and RBL Holder receiving a Suspension Notice hereby
agrees that it will either (1) destroy any Prospectuses, other than permanent
file copies, then in such Holder’s or RBL Holder’s possession that have been
replaced by the Company with more recently dated Prospectuses, or (2) deliver to
the Company (at the Company’s expense) all copies, other than permanent file
copies then in such Holder’s or RBL Holder’s possession, of the Prospectus
covering such Registrable Securities that was current at the time of receipt of
such notice. In the event the Company shall give any such notice, the time
period regarding the effectiveness of such Shelf Registration Statement set
forth in Section 2 hereof shall be extended by the number of days during
15

--------------------------------------------------------------------------------



the period from and including the date of the giving of such notice pursuant to
Section 4(a)(iii)(D) hereof to and including the date when each selling Holder
covered by such Shelf Registration Statement shall have received the copies of
the supplemented or amended Prospectus contemplated by Section 4(a)(xiii) hereof
or shall have been advised in writing that the use of the Prospectus may be
resumed.
(c)Section 4(a)(7), Rule 144 and Rule 144A; Other Exemptions. With a view to
making available to the Holders of Registrable Securities the benefits of Rule
144 and Rule 144A promulgated under the Securities Act and other rules and
regulations of the Commission that may at any time permit a Holder of
Registrable Securities to sell securities of the Company without registration,
until such time as when no Registrable Securities remain outstanding, the
Company covenants that it will (i) if it is subject to the reporting requirement
of Section 13 or 15(d) of the Exchange Act, file in a timely manner all reports
and other documents required, if any, to be filed by it under the Securities Act
and the Exchange Act and the rules and regulations adopted thereunder, or (ii)
if it is not subject to the reporting requirement of Section 13 or 15(d) of the
Exchange Act, make available information necessary to comply with Section
4(a)(7) of the Securities Act and Rule 144 and Rule 144A, if available with
respect to resales of the Registrable Securities under the Securities Act, at
all times, all to the extent required from time to time to enable such Holder to
sell Registrable Securities without registration under the Securities Act within
the limitation of the exemptions provided by (x) Section 4(a)(7) of the
Securities Act and Rule 144 and Rule 144A promulgated under the Securities Act
(if available with respect to resales of the Registrable Securities), as such
rules may be amended from time to time, or (y) any other rules or regulations
now existing or hereafter adopted by the Commission. Upon the reasonable request
of any Holder of Registrable Securities, the Company will deliver to such Holder
a written statement as to whether it has complied with such information
requirements, and, if not, the specific reasons for non-compliance.
Section 5.Registration Expenses.
(a)Except as provided in Section 2(h) hereof, all expenses incident to the
Company’s performance of or compliance with this Agreement will be borne by the
Company regardless of whether a Registration Statement becomes effective,
including, without limitation: (i) all registration and filing fees and expenses
(including filings made by any Holder, broker, dealer or underwriter with FINRA
(and, if applicable, the fees and expenses of any “qualified independent
underwriter” and its counsel that may be required by the rules and regulations
of FINRA)); (ii) all fees and expenses of compliance with federal securities and
state securities or blue sky laws; (iii) all fees and disbursements of counsel
for the Company; and (iv) all fees and disbursements of independent certified
public accountants of the Company (including the expenses of any special audit
and comfort letters required by or incident to such performance). For the
avoidance of doubt, each Holder and RBL Holder shall pay any underwriting or
brokerage fees and commissions associated with securities sold by such Holder.
The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company. 
16

--------------------------------------------------------------------------------



(b)In connection with a Registration Statement required by this Agreement, the
Company will reimburse the Holders of Registrable Securities being registered
pursuant to the Registration Statement for the reasonable and documented fees
and disbursements of a single counsel (chosen by the Holders) for Holders and
RBL Holders of Registrable Securities.
Section 6.Indemnification.
(a)The Company agrees to indemnify and hold harmless (i) each Holder and each
RBL Holder, (ii) each Person, if any, who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) any Holder
or RBL Holder (any of the Persons referred to in this clause (ii) being
hereinafter referred to as a “controlling person”) and (iii) the respective
officers, directors, partners, investment managers, managers, stockholders,
employees, representatives and agents of any Holder or RBL Holder or any
controlling person (any Person referred to in clause (i), (ii) or (iii) may
hereinafter be referred to as an “Indemnified Holder”), to the fullest extent
lawful, from and against any and all losses, claims, damages, liabilities,
judgments, actions and expenses (including, without limitation, and as incurred,
reimbursement of all reasonable out-of-pocket costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), directly or indirectly caused by, related to, based upon,
arising out of or in connection with any untrue statement or alleged untrue
statement of a material fact contained in a Registration Statement or Prospectus
(or any amendment or supplement thereto), or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, except insofar as such losses, claims,
damages, liabilities or expenses are caused by an untrue statement or omission
or alleged untrue statement or omission that is based upon information relating
to any of the Holders furnished in writing to the Company by or on behalf of any
of the Holders expressly for use therein or out of sales of Registrable
Securities made during a suspension period after notice is given pursuant to
Section 4(b) hereof. This indemnity agreement shall be in addition to any
liability that the Company may otherwise have.
In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company, such Indemnified Holder (or the Indemnified Holder controlled by such
controlling person) shall promptly notify the Company in writing; provided,
however, that the failure to give such notice shall not relieve the Company of
its obligations pursuant to this Agreement except to the extent that it had been
materially prejudiced by such failure (through forfeiture of substantive
rights). The Company may assume the defense of such action or proceeding at its
own expense, with counsel reasonably satisfactory to such Indemnified Holder,
unless such assumption would be inappropriate due to actual or potential
differing or conflicting interests between the Company and the Indemnified
Holder. In any such proceeding so assumed by the Company, any Indemnified Holder
shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Holder unless (i) the
Company and the Indemnified Holder shall have mutually agreed to the retention
of such counsel, (ii) representation of both parties by the same counsel would
be inappropriate due to actual or


17

--------------------------------------------------------------------------------



potential differing or conflicting interests between them or (iii) the Company
does not assume the defense of such action or proceeding. The Company shall not,
in connection with any such action or proceeding or separate but substantially
similar or related actions or proceedings in the same jurisdiction arising out
of the same general allegations or circumstances, be liable for the reasonable
fees and expenses of more than one separate firm of attorneys (in addition to
any local counsel) at any time for such Indemnified Holders, which firm shall be
designated by the Holders. The Company shall be liable for any settlement of any
such action or proceeding effected with the Company’s prior written consent,
which consent shall not be withheld unreasonably, and the Company agrees to
indemnify and hold harmless any Indemnified Holder from and against any loss,
claim, damage, liability or reasonable out-of-pocket expense by reason of any
settlement of any action effected with the written consent of the Company. The
Company shall not, without the prior written consent of each Indemnified Holder,
settle or compromise or consent to the entry of judgment in or otherwise seek to
terminate any pending or threatened action, claim, litigation or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not any Indemnified Holder is a party thereto), unless such
settlement, compromise, consent or termination (i) includes an unconditional
release of each Indemnified Holder from all liability arising out of such
action, claim, litigation or proceeding and (ii) does not include a statement as
to an admission of fault, culpability or a failure to act, by or on behalf of
the Indemnified Holder.
(b)Each Holder and each RBL Holder of Registrable Securities agrees, severally
and not jointly, to indemnify and hold harmless the Company and the directors
and officers of the Company who sign a Registration Statement, and any Person
controlling (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) the Company, and the respective officers, directors,
partners, employees, representatives and agents of each such Person, from and
against any and all losses, claims, damages, liabilities, judgments, actions and
expenses to the same extent as the foregoing indemnity from the Company to each
of the Indemnified Holders, but only with respect to claims and actions based on
information relating to such Holder or RBL Holder furnished in writing by or on
behalf of such Holder or RBL Holder expressly for use in a Registration
Statement. In case any action or proceeding shall be brought against the Company
or its directors or officers or any such controlling Person or its respective
officers, directors, partners, employees, representatives and agents in respect
of which indemnity may be sought against a Holder or RBL Holder of Registrable
Securities, such Holder or RBL Holder shall have the rights and duties given the
Company, and the Company, its directors and officers, such controlling person
and its respective officers, directors, partners, employees, representatives and
agents shall have the rights and duties given to each Holder or RBL Holder by
the preceding paragraph.
(c)If the indemnification provided for in this Section 6 is unavailable to an
indemnified party under Section 6(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the Company, on
the one hand, and the Holders and RBL Holders, on the other hand, in connection
with the statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant
18

--------------------------------------------------------------------------------



equitable considerations. The relative fault of the Company, on the one hand,
and of the Holders and RBL Holders, on the other hand, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, on the one hand, or the Holders
and RBL Holders, on the other hand, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim.
The Company and each Holder and RBL Holder of Registrable Securities agree that
it would not be just and equitable if contribution pursuant to this Section 6(c)
were determined by pro rata allocation (even if the Holders and RBL Holders were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 6, the total amount to be
indemnified or contributed by a Holder or RBL Holder pursuant to this Section
6(b) and (c), respectively, shall be limited to the net proceeds (after
deducting underwriters’ discounts and commissions) received by such Holder or
RBL Holder in the offering to which such Registration Statement or prospectus
relates. No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Holders’ and
RBL Holders’ obligations to contribute pursuant to this Section 6(c) are several
in proportion to the respective number of Registrable Securities held by each of
the Holders and RBL Holders hereunder and not joint.
Section 7.Miscellaneous.
(a)Remedies. The Company hereby agrees that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by it of the
provisions of this Agreement and hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.
(b)Assignment; No Third Party Beneficiaries; Additional Parties. This Agreement
and the rights, duties and obligations of the Company hereunder may not be
assigned or delegated by the Company in whole or in part. This Agreement and the
rights, duties and obligations of the Holders hereunder may be freely assigned
or delegated by such Holder in conjunction with and to the extent of any
transfer of Registrable Securities by any such Holder to a Permitted Transferee,
provided that (i) written notice of such transfer and such assignment or
delegation shall have been given to the Company promptly following such transfer
and such assignment or delegation and (ii) such Permitted Transferee shall have
executed and delivered to the Company a joinder to become a party to this
Agreement. This Agreement is not
19

--------------------------------------------------------------------------------



intended to confer any rights or benefits on any persons that are not party
hereto, including a Permitted Transferee, other than as expressly set forth in
Section 6.
(c)No Inconsistent Agreements. The Company will not on or after the date of this
Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof, nor will it grant any
registration rights that are superior to the rights granted to the Holders and
RBL Holders hereby. For the avoidance of doubt, the Company shall not enter into
any agreement that would require it to register securities in any circumstance
in which demand registration rights are not exercisable as a result of Section
2(a)(iv) of this Agreement and the Company represents and warrants that there
are no registration rights in effect as of the date of this Agreement other than
those granted pursuant to this Agreement.
(d)Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless (i) the Company has obtained the
written consent of Holders of a majority of the outstanding Registrable
Securities (excluding any Registrable Securities held by the Company or its
subsidiaries) and (ii) the Company has provided its consent to such amendment,
modification, supplement, waiver, consent or departure; provided, however, that,
with respect to any matter that directly or indirectly affects the rights of any
Initial Holder hereunder, the Company shall obtain the written consent of each
such Initial Holder with respect to which such amendment, qualification,
supplement, waiver, consent or departure is to be effective.
(e)Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, e-mail
or air courier guaranteeing overnight delivery:
(i)if to a Holder, at the address set forth on the signature page hereto; and
(ii)if to the Company:
Unit Corporation
8200 South Unit Drive, Tulsa, OK 74132
Attention: Mark E. Schell
Telephone: (918) 493-7700
Email: mark.schell@unitcorp.com

with a copy to (which shall not constitute notice):
Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Attention: Michael S. Telle
Email: mtelle@velaw.com
20

--------------------------------------------------------------------------------



All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied or sent by e-mail; and on the
next Business Day, if timely delivered to an air courier guaranteeing overnight
delivery.
(f)Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
Permitted Transferees of Registrable Securities to whom rights under this
Agreement have been assigned pursuant to Section 7(b); provided, however, that
this Agreement shall not inure to the benefit of or be binding upon a successor
or assign of a Holder or an RBL Holder unless and to the extent such successor
or assign is a Permitted Transferee of such Holder.
(g)Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
(h)Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
(i)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflict of laws principles.
(j)Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.
(k)Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
(l)Use of Free Writing Prospectus. No Holder or RBL Holder shall use a free
writing prospectus (as defined in Rule 405 under the Securities Act) prepared by
or on behalf of the relevant Holder or RBL Holder or used or referred to by such
Holder or RBL Holder in connection with the offering of Registrable Securities
pursuant to the Registration Statement without the prior written consent of the
Company, which shall not be unreasonably withheld.










21


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
UNIT CORPORATION




By: /s/ Mark E. Schell______________________
Mark E. Schell
Executive Vice President, Corporate Secretary
and General Counsel


[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------



The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

ARVEST BANK

By: /s/ Matt Condry
Name: S. Matt Condry
Title: V.P. Comm. Banking
Address: 502 S. Main St.
Tulsa, OK
Fax: 918-631-1003

BANK OF AMERICA, N.A.

By: /s/ Edna Aguilar Mitchell
Name: Edna Aguilar Mitchell
Title: Senior Vice President
Address: 901 Main Street, 64th Floor
               Dallas, TX 75202
Fax: 214-290-9498



BBVA USA

By: /s/ William H. Douning
Name: William H. Douning
Title: Senior Vice President
Address: 8080 N. Central Expr., 3rd Floor
                Dallas, TX 75206
Fax: 205-524-8262



BOKF, NA DBA BANK OF OKLAHOMA

By: /s/ Matt Chase
Name: Matt Chase
Title: Senior Vice President
Address: 101 East 2nd St.
                BOK Tower 8th Floor
                Tulsa, OK 74103
Fax: 918-588-6880





[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------






BMO HARRIS FINANCING, INC.

By: /s/ Emily Steckel
Name: Emily Steckel
Title: Vice President
Address: 115 S. LaSalle St.
Chicago, IL 60603
Fax: 312-293-4066


COMERICA BANK

By: /s/ P. David Jones
Name: P. David Jones
Title: Vice President
Address: P.O. Box 650282 (MC6510)
Dallas, TX 75265-0282
Fax: 214-828-5992


CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH

By: /s/ Kyle Lane
Name: Kyle Lane
Title: Senior Director, Special Loans
Address: 25 King St W, CCN – 16th Floor
                Toronto ON M5L 1A2 CANADA
Fax: 416-214-8749



THE TORONTO-DOMINION BANK, NEW YORK BRANCH

By: /s/ Brian MacFarlane
Name: Brian MacFarlane
Title: Authorized Signatory
Address: 222 Bay St., 15th Floor
               Toronto, ON M5K 1A2
Fax: 416-983-0003







[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------






TRUIST BANK
By: /s/ Ryan K. Michael
Name: Ryan K. Michael
Title: Senior Vice President
Address: 11875 Lawrence St, Suite 650
Denver, CO 80202
Fax:


IBERIABANK, a division of First Horizon Bank

By: /s/ W. Bryan Chapman
Name: W. Bryan Chapman
Title: Market President-Energy Lending
Address: 11 Greenway Plaza, Suite 2700
Houston, TX 77046
Fax: 713-965-0276





[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------



The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:


NAPIER PARK GLOBAL CAPITAL (US) LP,
on behalf of each of the managed funds
and accounts listed below as Holders
By: /s/ Scott Lorinsky
Name: Scott Lorinsky
Title: Managing Director


Napier Park Global Capital managed funds/accounts:
D-STAR Ltd.
Napier Park Credit Strategies BPI Master Fund LP
Napier Park Jayco Opportunistic Credit Fund Ltd.
New Mexico Napier Park Fund LLC
Prelude Opportunity Fund, LP
Napier Park Select Master Fund LP
Napier Park-TX Opportunistic Credit Fund LP
Napier Park Credit Opportunities Fund LLC
Wanaka Fund Ltd


Address for Notices:
Napier Park Global Capital
280 Park Avenue, 3rd Floor
New York, NY 10017
Attn: Joseph Riggi
Email: joseph.riggi@napierparkglobal.com


with a copy to: legal@napierparkglobal.com
NEWTYN MANAGEMENT, LLC
By: /s/ Noah G. Levy
Name: Noah G. Levy
Title: Managing Member
Address: 60 East 42nd Street, 9th Floor
               New York, NY 10165
Fax: 214-446-2461









[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




RBC GLOBAL ASSET MANAGEMENT INC.
By: /s/ Frank Gambino
Name: Frank Gambino
Title: VP and SPM
Address: 150 Wellington St W
Toronto ON
NEW YORK LIFE INSURANCE COMPANY

By: /s/ Alex Baumberger
Name: Alex Baumberger
Title: Corporate Vice President
Address: 51 Madison Avenue Rm. 203
New York, NY 10010

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION


By: NYL Investors LLC, its Investment Manager


By: /s/ Alex Baumberger
Name: Alex Baumberger
Title: Senior Director
Address: 51 Madison Avenue Rm. 203
New York, NY 10010

HOTCHKIS AND WILEY HIGH YIELD FUND


By: Hotchkis and Wiley Capital Management, LLC, (H&W) as investment manager
By: /s/ Anna Marie Lopez
Name: Anna Marie Lopez
Title: Chief Operating Officer of H&W
Address: 601 South Figueroa Street, 39th Floor
                Los Angeles, CA 90017
Fax: 213-430-1001



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------





SAN DIEGO COUNTY EMPLOYEES RETIREMENT ASSOCIATION


By: Hotchkis and Wiley Capital Management, LLC, (H&W) as investment manager
By: /s/ Anna Marie Lopez
Name: Anna Marie Lopez
Title: Chief Operating Officer of H&W
Address: 601 South Figueroa Street, 39th Floor
                Los Angeles, CA 90017
Fax: 213-430-1001
SAN BARBARA COUNTY EMPLOYEES RETIREMENT ASSOCIATION


By: Hotchkis and Wiley Capital Management, LLC, (H&W) as investment manager


By: /s/ Anna Marie Lopez
Name: Anna Marie Lopez
Title: Chief Operating Officer of H&W
Address: 601 South Figueroa Street, 39th Floor
                Los Angeles, CA 90017
Fax: 213-430-1001


NATIONAL ELEVATOR INDUSTRY PENSION PLAN


By: Hotchkis and Wiley Capital Management, LLC, (H&W) as investment manager
By: /s/ Anna Marie Lopez
Name: Anna Marie Lopez
Title: Chief Operating Officer of H&W
Address: 601 South Figueroa Street, 39th Floor
                Los Angeles, CA 90017
Fax: 213-430-1001



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------



TEXAS COUNTY AND DISTRICT RETIREMENT SYSTEM


By: Hotchkis and Wiley Capital Management, LLC, (H&W) as investment manager
By: /s/ Anna Marie Lopez
Name: Anna Marie Lopez
Title: Chief Operating Officer of H&W
Address: 601 South Figueroa Street, 39th Floor
                Los Angeles, CA 90017
Fax: 213-430-1001


GOVERNMENT OF GUAM RETIREMENT FUND


By: Hotchkis and Wiley Capital Management, LLC, (H&W) as investment manager


By: /s/ Anna Marie Lopez
Name: Anna Marie Lopez
Title: Chief Operating Officer of H&W
Address: 601 South Figueroa Street, 39th Floor
                Los Angeles, CA 90017
Fax: 213-430-1001


MUNICIPAL POLICE EMPLOYEES’ RETIREMENT SYSTEM


By: Hotchkis and Wiley Capital Management, LLC, (H&W) as investment manager
By: /s/ Anna Marie Lopez
Name: Anna Marie Lopez
Title: Chief Operating Officer of H&W
Address: 601 South Figueroa Street, 39th Floor
                Los Angeles, CA 90017
Fax: 213-430-1001



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------



HIGH YIELD BOND FUND


By: Hotchkis and Wiley Capital Management, LLC, (H&W) as investment manager
By: /s/ Anna Marie Lopez
Name: Anna Marie Lopez
Title: Chief Operating Officer of H&W
Address: 601 South Figueroa Street, 39th Floor
                Los Angeles, CA 90017
Fax: 213-430-1001



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------



Fort Washington Investment Advisors, Inc. as investment advisor to the
following:
Teachers’ Retirement System of the State of KY (Account #FW70044)
Ohio Public Employees Retirement System (Account #FW6100)
Fort Washington High Yield Investors LLC (Account #FW45100)
Fort Washington High Yield Investors II LLC (Account #FW45101)
Touchstone High Yield Fund (Account #WS001-10)
Commissioners of the Land Office of the State of Oklahoma (Account #FW46900)
Western & Southern Financial Group, Inc. (Account #940000038)
Securian Asset Management, Inc. (Account #FW46400)
Regence BluShield (Account #FW46400)
Kentucky Teacher’s Retirement Insurance Trust Fund (Account #FW70050)
Laborers’ District Council and Contractors’ Pension Fund of Ohio (Account
#FW45430)
Regence BlueCross BlueShield of Oregon (Account #FW46710)
Regence BlueCross BlueShield of Utah (Account #FW46720)
Regence BlueShield of Idaho, Inc. (Account #FW46730)


By: /s/ Brendan M. White
Name: Brendan M. White
Title: Sr. Vice President & Co-Chief
Investment Officer
Address: 303 Broadway, Suite 1200,
Cincinnati, OH 45202

By: /s/ Garrick T. Bauer
Name: Garrick T. Bauer
Title: Vice President & Portfolio Manager
Address: 303 Broadway, Suite 1200,
Cincinnati, OH 45202
Fax: (513) 361-7689


[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




PRESCOTT GROUP ALL ASSET INCOME FUND, L.L.C.
By: /s/ Phil Frohlich
Name: Phil Frohlich
Title: Manager
Address: 1924 South Utica Ave
Suite #1120
Tulsa, OK 74104
Fax: (918) 494-9826




PRESCOTT GROUP AGGRESSIVE SMALL
CAP MASTER FUND, G.P.
By: /s/ Phil Frohlich
Name: Phil Frohlich
Title: Manager
Address: 1924 South Utica Ave
Suite #1120
Tulsa, OK 74104
Fax: (918) 494-9826

INVESTORS HERITAGE LIFE INSURANCE COMPANY


By: Guggenheim Partners Investment Management, LLC, as Sub-Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------



CHEVRON MASTER PENSION TRUST


By: Guggenheim Partners Investment Management, LLC as Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


GUGGENHEIM ENERGY & INCOME FUND


By: Guggenheim Partners Investment Management, LLC as Sub-Adviser
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


GUGGENHEIM CREDIT ALLOCATION FUND


By: Guggenheim Partners Investment Management, LLC, as Sub-Adviser
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


GUGGENHEIM FUNDS TRUST – GUGGENHEIM HIGH YIELD FUND


By: Security Investors, LLC as Investment Adviser
By: /s/ Amy J. Lee
Name: Amy J. Lee
Title: Senior Vice President and Secretary
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------



GUGGENHEIM HIGH-YIELD FUND, LLC


By: Guggenheim Partners Investment Management, LLC as Investment Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


GUGGENHEIM FUNDS TRUST – GUGGENHEIM FLOATING RATE STRATEGIES FUND


By: Guggenheim Partners Investment Management, LLC as Investment Adviser
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


GUGGENHEIM LOAN MASTER FUND, LTD.


By: Guggenheim Partners Investment Management, LLC as Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


HCA INC. MASTER RETIREMENT TRUST


By: Guggenheim Partners Investment Management, LLC as Investment Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------



INDUSTRIENS PENSIONFORSIKRING A/S


By: Guggenheim Partners Investment Management, LLC as Manager


By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


STICHTING PGGM DEPOSITARY ACTING IN ITS CAPACITY AS DEPOSITARY OF PGGM HIGH
YIELD FUND


By: Guggenheim Partners Investment Management, LLC as Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


SONOMA COUNTY EMPLOYEES’ RETIREMENT ASSOCIATION


By: Guggenheim Partners Investment Management, LLC as Investment Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


GUGGENHEIM VARIABLE FUNDS TRUST – SERIES P (HIGH YIELD SERIES)


By: Security Investors, LLC as Management Company
By: /s/ Amy J. Lee
Name: Amy J. Lee
Title: Senior Vice President and Secretary
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------



WILTON REINSURANCE BERMUDA LIMITED


By: Guggenheim Partners Investment Management, LLC, as Advisor
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


BRAEBURN CAPITAL, INC.


By: Guggenheim Partners Investment Management, LLC, as Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


BAYVK R2 GUGGENHEIM HY


By: Guggenheim Partners Investment Management, LLC, as Asset Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


GF FORSIKRING A/S


By: Guggenheim Partners Investment Management, LLC, as Investment Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------





ENDURANCE SPECIALTY INSURANCE LTD.


By: Guggenheim Partners Investment Management, LLC, as Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


FIDELITY LIFE ASSOCIATION, A LEGAL RESERVE LIFE INSURANCE COMPANY


By: Guggenheim Partners Investment Management, LLC, as Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


GUGGENHEIM STRATEGIC OPPORTUNITIES FUND


By: Guggenheim Partners Investment Management, LLC, as Investment Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


MIDLAND NATIONAL LIFE INSURANCE COMPANY


By: Guggenheim Partners Investment Management, LLC, as Investment Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------



NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE


By: Guggenheim Partners Investment Management, LLC, as Investment Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


MULTI MANAGER ACCESS II


By: Guggenheim Partners Investment Management, LLC, as Investment Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


VAUDOISE GENERALE UMBRELLA FUND – GLOBAL ASSETS


By: Guggenheim Partners Investment Management, LLC, as Investment Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017


VAUDOISE VIE UMBRELLA FUND – GLOBAL ASSETS


By: Guggenheim Partners Investment Management, LLC, as Investment Manager
By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact
Address: 330 Madison Avenue, 11th Floor
                New York, NY 10017



[Signature Page to Registration Rights Agreement]